DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 2, 5, 6, 8-11, 15, 19, 24, 26, 27, 37, 42, 44-47, and 55-63 are pending.
Claims 1, 2, 5, 6, 8-11, 15, 19, 24, 26, 27, 37, 42, 44-47, and 55-63 are rejected.
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. The arguments presented in the submission after final received 14 November 2022 is persuasive regarding the rejections under 35 U.S.C. 103 and new grounds of rejection under 35 U.S.C. 103 are raised in this Office action. The amendment received 14 November 2022 has overcome the rejection under 35 U.S.C. 101 for claims 19, 24, 26, 27, 37, 42, 44-47, and 55-63 because the claims have been amended to recite a practical application of the judicial exception that is a particular therapy.
The amendment to the claims received 14 November 2022 has been entered.
This Office action is consequently a non-final Office action.
Priority
Benefit is given for claims 1, 2, 5, 6, 8-11, 15, 19, 24, 26, 27, 37, 42, 44-47, and 55-63 to Provisional Application No. 63/055,518, filed 23 July 2020.
Claim Interpretation
Independent claims 1, 19, and 37 are interpreted to require a second classification that includes values based on two different sets of genes, as exemplified in the specification at paragraph 142.
The term “value” in claims 1, 6, 15, 19, 21, 24, 37, 42, and 51 is interpreted as a quantitative or qualitative value as discussed in the specification at paragraphs 19-20. Claims 8, 26, and 44 are limited to numerical values. At paragraph 19 the specification states the value may be a gene expression level.
The limitation of “hormone dominance” in claim 5 is interpreted to include parameters of genes including CYP17A1, CYP19A1, SRD5A2, UGT2B17, and COMT as discussed in the specification at paragraph 57 and Table 1.
The limitation of inflammation risk in claims 19 and 37 is defined in the specification at paragraph 142 as follows: The inflammation category (e.g., risk level) may be based on classifications of sub-categories such as detoxification performance, methylation performance, antioxidation performance, and/or endothelium performance. As such an inflammation risk is interpreted as including parameters of any of those performance categories discussed below.
The limitation of “detoxification performance” in claims 55 and 63 is interpreted to include parameters of genes including GSTT1, GSTM1, and GSTP1 as discussed in the specification at paragraph 143 and Table 23.
The limitation of “methylation performance” in claims 57 and 63 is interpreted to include parameters of genes including MTHFR, SHMT1, MTRR, MTR, and MTHFR-2 as discussed in the specification at paragraph 144 and Table 24.
The limitation of “antioxidation performance” in claims 59 and 63 is interpreted to include parameters of genes includingSOD2 and GPX as discussed in the specification at paragraph 145 and Table 25.
The limitation of “endothelium performance” in claims 61 and 63 is interpreted to include parameters of genes including 9P21, 1P21, and PCSK9 as discussed in the specification at paragraph 146 and Table 26.
Genes 9P21 and 1P21 recited in claims 62 and 63 are genetic loci rather than a recognized gene name and are interpreted to be equivalent to a gene.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5, 6, 8-11, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more.
Following the flowchart in MPEP 2106:
Step 2A Prong one
Independent claim 1 recites a computer-mediated process of assigning a value to a plurality of sets of genes of a subject, assigning a value to the sets of genes, generating a second classification that includes values based on two different sets of genes, and determining health information and wellness intervention information associated with the categories which, but for the limitation of a generic computer, recites the mental process grouping of abstract ideas.
Claims 1, 2, 5, 6, 8-11, and 15 recite a law of nature of a correlation between genetic information of a subject and a health profile of the subject (see MPEP 2106.04(b)).
Dependent claim 2 further recites a mental process of considering data of sets with one gene and two or more genes. Dependent claim 5 further recites a mental process of considering data of particular combinations of hormone dominance genes that are one or more of CYP17A1, CYP19A1, SRD5A2, UGT2B15, UGT2B17, CYP1A1, CYP1A2, CYP1B1, CYP3A4, COMT, SOD2, or GPX; two or more genes chosen from MTHFR, SHMT1, MTRR, MTR, MTHFR- 2, and combinations thereof; or two or more genes chosen from GSTT1, GSTM1, or GSTP1, and combinations thereof. Dependent claim 6 further recites a mental process of considering data of values of sets that are a genotype or based on a genotype. Dependent claim 8 further recites a mental process of considering values that are numerical values weighted based on genotypes of the sets and are associated with a category. Dependent claim 9 further recites a mental process of considering data of decision tree categories. Dependent claim 10 further recites a mental process of considering data of a classification that includes a risk. Dependent claim 11 further recites a mental process of an instruction for a wellness intervention or an intervention based on a health profile. Dependent claim 15 further recites a mental process of predicting a health state that includes a risk of, in one embodiment, a risk of breast cancer.
Step 2A Prong two
This judicial exception is not integrated into a practical application because the additional elements in independent claim 1 of inputting data and the additional element in claim 1 of outputting health profile information, wellness information, or instructions for a wellness intervention are data gathering and extra-solution steps that do not integrate the recited judicial exception into a practical application. The additional element in independent claim 1 of a computer processor and computer memory does not improve the functioning of a generic computer and does not integrate the recited judicial exception into a practical application.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in independent claim 1 of inputting data and the additional element in claim 1 of outputting health profile information, wellness information, or instructions for a wellness intervention, and the additional element in independent claim 1 of a computer processor and computer memory are conventional computer components and processes.
Regarding conventionality of computer components and computer processes, the MPEP states at 2106.05(b):
2106.05(b)    Particular Machine [R-10.2019]
When determining whether a claim integrates a judicial exception, into a practical application in Step 2A Prong Two and whether a claim recites significantly more than a judicial exception in Step 2B, examiners should consider whether the judicial exception is applied with, or by use of, a particular machine. "The machine-or-transformation test is a useful and important clue, and investigative tool" for determining whether a claim is patent eligible under § 101. Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010).
It is noted that while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility. Id.
All claims must be evaluated for eligibility using the two-part test from Alice/Mayo. If a claim passes the Alice/Mayo test (i.e., is not directed to an exception at Step 2A, or amounts to significantly more than any recited exception in Step 2B), then the claim is eligible even if it fails the machine-or-transformation test ("M-or-T test"). Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010) (explaining that a claim may be eligible even if it does not satisfy the M-or-T test); McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102 (Fed. Cir. 2016) ("[T]here is nothing that requires a method ‘be tied to a machine or transform an article’ to be patentable"). And if a claim fails the Alice/Mayo test (i.e., is directed to an exception at Step 2A and does not amount to significantly more than the exception in Step 2B), then the claim is ineligible even if it passes the M-or-T test. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256, 113 USPQ2d 1097, 1104 (Fed. Cir. 2014) ("[I]n Mayo, the Supreme Court emphasized that satisfying the machine-or-transformation test, by itself, is not sufficient to render a claim patent-eligible, as not all transformations or machine implementations infuse an otherwise ineligible claim with an 'inventive concept.'").
Examiners may find it helpful to evaluate other considerations such as the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)), the insignificant extra-solution activity consideration (see MPEP § 2106.05(g)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)), when making a determination of whether an element (or combination of elements) is a particular machine. For information on the definition of the term "machine," see MPEP § 2106.03.
When determining whether a machine recited in a claim provides significantly more, the following factors are relevant.
I.    THE PARTICULARITY OR GENERALITY OF THE ELEMENTS OF THE MACHINE OR APPARATUS
The particularity or generality of the elements of the machine or apparatus, i.e., the degree to which the machine in the claim can be specifically identified (not any and all machines). One example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203. Another example is Eibel Process, in which gravity (a law of nature or natural phenomenon) was applied by a Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web. Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923).
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)
II.    WHETHER THE MACHINE OR APPARATUS IMPLEMENTS THE STEPS OF THE METHOD
Integral use of a machine to achieve performance of a method may integrate the recited judicial exception into a practical application or provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. See CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) ("We are not persuaded by the appellant's argument that the claimed method is tied to a particular machine because it ‘would not be necessary or possible without the Internet.’ . . . Regardless of whether "the Internet" can be viewed as a machine, it is clear that the Internet cannot perform the fraud detection steps of the claimed method"). For example, as described in MPEP § 2106.05(f), additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly").
III.    WHETHER ITS INVOLVEMENT IS EXTRA-SOLUTION ACTIVITY OR A FIELD-OF-USE
Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011) (citations omitted) ("[N]othing in claim 3 requires an infringer to use the Internet to obtain that data. The Internet is merely described as the source of the data. We have held that mere ‘[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory.’" 654 F.3d at 1375, 99 USPQ2d at 1694 (citation omitted)). See MPEP § 2106.05(g) & (h) for more information on insignificant extra-solution activity and field of use, respectively.

The MPEP further discusses conventional computer processes at 2106.05(d)II:

	II.    ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well‐understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. See e.g. Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1316, 120 USPQ2d 1527, 1549 (Fed. Cir. 2016), BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1348, 119 USPQ2d 1236, 1241 (Fed. Cir. 2016). Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257-59, 113 USPQ2d 1097, 1105-07 (Fed. Cir. 2014).
Applicant's arguments filed 14 November 2022 have been fully considered and are persuasive for claims 19, 24, 26, 27, 37, 42, 44-47, and 55-63 because the claims have been amended to recite a practical application of the judicial exception that is a particular therapy, but they are not persuasive regarding claims 1, 2, 5, 6, 8-11, and 15.
The applicants state the claims do not recite a law of nature. The argument is not persuasive because the applicants recite a naturally occurring correlation between genomic data and a health status of an individual.
Claim Rejections - 35 USC § 103
The rejection of claims 1, 2, 6, 8, 10, 11, and 15 under 35 U.S.C. 103 as being unpatentable over Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 in the Office action mailed 16 September 2022 is withdrawn in view of the argument presented in the after final response received 14 November 2022.
The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above, and further in view of Quist et al. in the Office action mailed 16 September 2022 is withdrawn in view of the argument presented in the after final response received 14 November 2022.
The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above, and further in view of Shimodaira et al. in the Office action mailed 16 September 2022 is withdrawn in view of the argument presented in the after final response received 14 November 2022.
The rejection of claims 19, 24, 26, 37, 42, 44, 46, 47, 61, and 62 under 35 U.S.C. 103 as being unpatentable over Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above, and further in view of Ma  in view of Wolfram et al. in the Office action mailed 16 September 2022 is withdrawn in view of the argument presented in the after final response received 14 November 2022.
The rejection of claims 27 and 45 under 35 U.S.C. 103 as being unpatentable over Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above, and further in view of Ma in view of Wolfram et al. as applied to claims 19, 24, 26, 37, 42, 44, 46, 47, 61, and 62 above, and further in view of Quist et al. in the Office action mailed 16 September 2022 is withdrawn in view of the argument presented in the after final response received 14 November 2022.
The rejection of claims 55 and 56 under 35 U.S.C. 103 as being unpatentable over Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above, and further in view of Ma in view of Wolfram et al. as applied to claims 19, 24, 26, 37, 42, 44, 46, 47, 61, and 62 above, and further in view of Rebbeck in view of Nakayama et al. in the Office action mailed 16 September 2022 is withdrawn in view of the argument presented in the after final response received 14 November 2022.
The rejection of claims 57 and 58 under 35 U.S.C. 103 as being unpatentable over Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above, and further in view of Ma in view of Wolfram et al. as applied to claims 19, 24, 26, 37, 42, 44, 46, 47, 61, and 62 above and further in view of Heijer et al. in view of Dou et al. in view of Barbosa et al. in view of Meisel et al. in the Office action mailed 16 September 2022 is withdrawn in view of the argument presented in the after final response received 14 November 2022.
The rejection of claims 59 and 60 under 35 U.S.C. 103 as being unpatentable over Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above, and further in view of Ma in view of Wolfram et al. as applied to claims 19, 24, 26, 37, 42, 44, 46, 47, 61, and 62 above, and further in view of Trimmer et al. in view of Ighodaro et al. in the Office action mailed 16 September 2022 is withdrawn in view of the argument presented in the after final response received 14 November 2022.
The rejection of claim 63 under 35 U.S.C. 103 as being unpatentable over Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above, and further in view of Ma in view of Wolfram et al. as applied to claims 19, 24, 26, 37, 42, 44, 46, 47, 61, and 62 above, and further in view of Rebbeck in view of Nakayama et al. as applied to claims 55 and 56 above, and further in view of Heijer et al. in view of Dou et al. in view of Barbosa et al. in view of Meisel et al. as applied to claims 57 and 58, and further in view of Trimmer et al. in view of Ighodaro et al. as applied to claims 59 and 60 in the Office action mailed 16 September 2022 is withdrawn in view of the argument presented in the after final response received 14 November 2022.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 8, 10, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bagaev et al. (United States Patent Application Publication No. US 2018/0357374) in view of Hubbell et al. (United States Patent Application Publication No. US 2019/0316209) in view of Kim et al. 2021 (United States Patent Application Publication No. US 2021/0057040) in view of Kim et al. 2016 (United States Patent Application Publication No. US 2016/0210401) in view of Moran et al. (Breast Cancer Research and Treatment vol. 161, pages 135-142 (2017)) in view of Thakral et al. (Pathology-Research and Practice vol. 212, pages 372-380 (2016)) in view of Kim et al. 2017 (Molecular and Cellular Endocrinology vol. 444, pages 19-25 (2017)).
Independent claim 1 recites a computer-mediated process of receiving genetic information of a subject, assigning a value to a plurality of sets of genes of a subject, assigning a classification based on the values of the first set of genes, assigning a classification based on the values of a second set of genes and the first classification, determining health profile information of the subject based on the classifications, and outputting the information. Dependent claim 2 further recites a process of considering data of sets with one gene and two or more genes. Dependent claim 6 further recites a mental process of considering data of values of sets that are a genotype or based on a genotype. Dependent claim 8 further recites a process of considering values that are numerical values weighted based on genotypes of the sets and are associated with a category. Dependent claim 10 further recites a process of considering data of a classification that includes a risk. Dependent claim 11 further recites an instruction for a wellness intervention or an intervention based on a health profile. Dependent claim 15 further recites a process of predicting a health state that includes a risk of, in one embodiment, a risk of breast cancer.
Bagaev et al. shows at figures 39A-39D and paragraphs7-8 a computer mediated process of determining molecular profiles and molecular profile clusters associated with RNA expression data of gene groups or whole exome sequencing data of gene groups. The molecular profiles are associated with molecular profiles of a subject to characterize types of cancer in the subject. Paragraphs 10-13 show data of one subject is associated with a plurality of molecular profile clusters. Paragraphs 18-23 show computers and computer readable media that execute the process. Paragraphs 27-38 shows analysis of RNA expression data and whole exome sequence data from a subject that is associated with a plurality of molecular profiles clusters. Paragraphs 39-47 show a personalized presentation of the molecular profiles. Paragraph 157 shows assigning a subject to one of 4 molecular profile clusters. Paragraph 160 shows identification of a type of cancer in a subject from the molecular profile by analysis of expression levels or mutations. Paragraphs 213-233 discuss molecular profiles as comprising modules or gene groups (equivalent to the instant claimed gene sets) with the gene groups being associated with particular classifications or properties. Paragraphs 234-251 shows that there are 4 general classifications of molecular profiles that are distinct classifications from the classifications of the gene groups. Paragraphs 354-394 shows that molecular profiles comprise gene groups, and that clusters of molecular profiles are associated with particular types of cancers by consideration of data of cancer of many individuals. Molecular profile clusters may be matched to the molecular profile cluster of an individual to identify the cancer properties of the individual. Paragraphs 395-441 show therapy for individuals based on an individual’s molecular profile clusters. Working examples are shown in paragraphs 443-599.
Bagaev et al. does not emphasize analysis of genomic mutations although it shows that embodiment at paragraph 160.
Hubbell et al. shows in paragraphs 4-19 analysis of genomic sequence variants to predict cancer. Hubbell et al. shows in paragraph 9 analysis of multiple types of cancers including breast cancer. Hubbell et al. shows in paragraphs 160-171 values that are scores (which are numerical values) and categorizing as types of cancer. Hubbell et al. shows in paragraph 202 computers for the genomic sequence and cancer category prediction process. Hubbell et al. shows in paragraphs 553-55 examples of categorizing genetic data to multiple cancer types. Hubbell et al. shows in paragraphs 594-600 use of whole genome sequencing data and genome variant data.
Kim et al. 2021 shows analysis of a personalized set of genetic data in the form of a gene panel in the abstract and throughout and use of the data to generate personalized therapy and treatment relative to cancer progression at paragraph 27.
Kim et al. 2016 shows gene panel analysis and score value determination for personalized therapy at paragraphs 9-16, and computer readable medium therefor in paragraph 12 and computer systems therefor at paragraph 38. Kim et al. 2016 shows determination of score values at paragraphs 40-51. Determination of drugs and prescriptions appropriate for an individual is shown in paragraphs 64-72. Examples of personalizing drug selection for an individual is shown in paragraphs 93-144.
Moran et al. shows a gene panel used for diagnosing breast cancer in an individual in the abstract. Moran et al. shows generating genetic data by sequencing at page 136. The gene panel is shown on page 136.
Thakral et al. shows a three gene panel to diagnose Acute Myeloid Leukemia in the abstract.
Kim et al. 2017 shows a 67 gene set of genetic data used to diagnose disorders of sex development (DSD) at page 20. Kim et al. 2017 shows on page 22 that use of the gene panel allows for genetic diagnosis of DSD patients that were not previously detected by genetic analysis.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Bagaev et al. to analyze genomic level mutations to classify a patient’s health status because Hubbell et al. shows analysis of multiple sets of genetic data of a subject and because  Kim et al. 2021 provides guidance to perform personalized genetic analysis and recommend therapies using a set of gene panel data, Kim et al. 2016 provides guidance to use additional sets of genetic data of an individual and to generate drug selection guidance for the individual, Moran et al. shows analysis of a set of genetic data to diagnose breast cancer, Thakral et al. shows a set of genetic data to diagnose Acute Myeloid Leukemia, and Kim et al. 2017 shows a set of genetic data that allows for improved diagnosis of disorders of sex development and because analysis of additional genes allows for a more comprehensive health profile of the subject.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bagaev et al. in view of Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above, and further in view of Quist et al. (Molecular Cancer Therapeutics vol. 18, pages 204-212 (2018)).
Dependent claim 9 further recite a process of considering data of decision tree categories.
Bagaev et al. in view of Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above does not show use of a decision tree to categorize and classify genetic data.
Quist et al. shows in the abstract diagnosis of triple-negative breast cancer from transcriptomics and genomics data using a four gene decision tree. Quist et al. shows generation of the decision trees for gene sets on page 205. The four gene decision tree was selected on page 206.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Bagaev et al. in view of Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above by use of a decision tree because Quist et al. shows that decision trees can be constructed that perform well in diagnosing disease from genetic data.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bagaev et al. in view of Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above, and further in view of Shimodaira et al. (International Journal of Medical Science Vol. 5,pages 29-35 (2008)).
Dependent claim 5 further recites a process of considering data of particular combinations of hormone dominance genes that are one or more of CYP17A1, CYP19A1, SRD5A2, UGT2B15, UGT2B17, CYP1A1, CYP1A2, CYP1B1, CYP3A4, COMT, SOD2, or GPX; two or more genes chosen from MTHFR, SHMT1, MTRR, MTR, MTHFR- 2, and combinations thereof; or two or more genes chosen from GSTT1, GSTM1, or GSTP1, and combinations thereof.
Bagaev et al. in view of Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above does not show analysis of the genes recited in claim 5.
Shimodaira et al. shows in the abstract and throughout analysis of gene CYP19A1 and that variants of the gene are related to essential hypertension. The gene variants are depicted in Figure 1, and results showing a correlation with variants and essential hypertension is shown in Table 5.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Bagaev et al. in view of Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above by including analysis of gene CYP19A1 because Shimodaira et al. provides evidence that variants of CYP19A1 correlate with essential hypertension and because analysis of additional genes allows for a more comprehensive health profile of the subject.
Claims 19, 24, 26, 37, 42, 44, 46, 47, 61, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Bagaev et al. in view of Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above, and further in view of Ma (Journal of Diabetes Investigation vol. 7, pages 139-154 (2016)) in view of Wolfram et al. (Endocrine Practice vol. 17, pages 132-142 (2011)).
Independent claim 19 recites a computer that executes the process of independent claim 1 with an additional limitation of one category being an inflammation risk and the wellness intervention information comprises a diet modification. Independent claim 37 recites the process of independent claim 1 without requiring use of a computer and with an additional limitation of one category being an inflammation risk further, predicting the health state of the subject, and the wellness intervention information comprises a diet modification associated with fiber intake, vitamin intake, anthocyanins, EGCG, acrolein, food containing food coloring or preservatives, or tobacco.
Dependent claims 24 and 42 further recite a process of considering data of values of sets that are a genotype or based on a genotype. Dependent claims 26 and 44 further recite a process of considering values that are numerical values weighted based on genotypes of the sets and are associated with a category. Dependent claim 46 further recites a process of considering data of a classification that includes a risk. Dependent claim 47 further recites a process of an instruction for a wellness intervention or an intervention based on a health profile. Dependent claim 61 further recites a process of considering data of an endothelium performance. Dependent claim 62 further recites a process of considering data of a category of genes including 9P21, 1P21, and PCSK9.
Bagaev et al. in view of Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above does not show analysis of genes associated with inflammation which, as noted above, is shown in the specification to include 9P21, 1P21, and PCSK9, and does not show instructions for diet modification or diet modification that is fiber intake.
Ma shows that chromosome loci 9P21 and 1P21, and gene PCSK9 correlate with type 2 diabetes in Table 1.
Wolfram et al. shows in the abstract and throughout that addition of fiber to a diet improves type 2 diabetes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Bagaev et al. in view of Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above by including analysis of chromosome loci 9P21 and 1P21, and gene PCSK9 because Ma shows that chromosome loci 9P21 and 1P21, and gene PCSK9 correlate with type 2 diabetes. It would have been further obvious to recommend a fiber rich diet to those with type 2 diabetes because Wolfram et al. provides guidance to do so and because analysis of additional genes allows for a more comprehensive health profile of the subject.
Claims 27 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Bagaev et al. in view of Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above, and further in view of Ma in view of Wolfram et al. as applied to claims 19, 24, 26, 37, 42, 44, 46, 47, 61, and 62 above, and further in view of Quist et al. (Molecular Cancer Therapeutics vol. 18, pages 204-212 (2018)).
Dependent claims 27 and 45 further recite a process of considering data of decision tree categories.
Bagaev et al. in view of Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above, and further in view of Ma in view of Wolfram et al. as applied to claims 19, 24, 26, 37, 42, 44, 46, 47, 61, and 62 above does not show a process of considering data of decision tree categories.
Quist et al. shows in the abstract diagnosis of triple-negative breast cancer from transcriptomics and genomics data using a four gene decision tree. Quist et al. shows generation of the decision trees for gene sets on page 205. The four gene decision tree was selected on page 206.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Bagaev et al. in view of Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above, and further in view of Ma in view of Wolfram et al. as applied to claims 19, 24, 26, 37, 42, 44, 46, 47, 61, and 62 above by use of a decision tree because Quist et al. shows that decision trees can be constructed that perform well in diagnosing disease from genetic data.
Claims 55 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Bagaev et al. in view of Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above, and further in view of Ma in view of Wolfram et al. as applied to claims 19, 24, 26, 37, 42, 44, 46, 47, 61, and 62 above, and further in view of Rebbeck (Cancer Epidemiology, Biomarkers & Prevention vol. 6, pages 733-743 (1997)) in view of Nakayama et al. (Journal of Cellular Biochemistry vol. 91, pages 540-552 (2004)).
Dependent claim 55 further recites a process of considering data of a detoxification performance. Dependent claim 56 further recites a mental process of considering data of a category of genes including GSTT1, GSTM1, and GSTP1.
Bagaev et al. in view of Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above, and further in view of Ma in view of Wolfram et al. as applied to claims 19, 24, 26, 37, 42, 44, 46, 47, 61, and 62 above does not show a process of considering data of a detoxification performance genes which, as noted above, include GSTT1, GSTM1, and GSTP1.
Rebbeck shows in the abstract and throughout that variants in GSTM1 and GSTT1 correlate with cancer susceptibility.
Nakayama et al. shows in the abstract and throughout that GSTP1 hypermethylation correlates with prostate cancer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Bagaev et al. in view of Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above, and further in view of Ma in view of Wolfram et al. as applied to claims 19, 24, 26, 37, 42, 44, 46, 47, 61, and 62 above by including analysis of genes GSTT1, GSTM1, and GSTP1 because Rebbeck shows variants in GSTM1 and GSTT1 correlate with cancer susceptibility and Nakayama et al. shows in the abstract and throughout that GSTP1 hypermethylation correlates with prostate cancer and because analysis of additional genes allows for a more comprehensive health profile of the subject.
Claims 57 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Bagaev et al. in view of Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above, and further in view of Ma in view of Wolfram et al. as applied to claims 19, 24, 26, 37, 42, 44, 46, 47, 61, and 62 above and further in view of Heijer et al. (Journal of Thrombosis and Hemostasis vol. 3 pages 292-299 (2005)) in view of Dou et al. (Journal of Experimental and Clinical Cancer Research vol. 38, article 70 (2019)) in view of Barbosa et al. (European Journal of Clinical Nutrition vol. 62, pages 1010-1021 (2008)) in view of Meisel et al. (Atherosclerosis vol. 154 pages 651-658 (2001)).
Dependent claim 57 further recites a process of considering data of a methylation performance. Dependent claim 58 further recites a process of considering data of a category of genes including MTHFR, SHMT1, MTRR, MTR, and MTHFR-2.
Bagaev et al. in view of Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above, and further in view of Ma in view of Wolfram et al. as applied to claims 19, 24, 26, 37, 42, 44, 46, 47, 61, and 62 above does not show a process of considering data of a methylation performance genes which, as noted above, include MTHFR, SHMT1, MTRR, MTR, and MTHFR-2.
Heijer et al. shows in the abstract and throughout that a variant of the MHTFR gene correlates with venous thrombosis.
Dou et al. shows in the abstract and throughout that expression of the SHMT1 gene correlates with hepatocellular carcinoma.
Barbosa et al. shows in the abstract and throughout that variants in the MHTFR, MTR, and MTRR genes correlate with decreased cobalamin and increased homocysteine levels in pregnant women.
Meisel et al. shows in the abstract and throughout that MHTFR variants including MHTFR*2 do not result in reduced homocysteine levels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Bagaev et al. in view of Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above, and further in view of Ma in view of Wolfram et al. as applied to claims 19, 24, 26, 37, 42, 44, 46, 47, 61, and 62 above by including analysis of genes MTHFR, SHMT1, MTRR, MTR, and MTHFR-2 because Heijer et al. shows that a variant of the MHTFR gene correlates with venous thrombosis, Dou et al. shows that expression of the SHMT1 gene correlates with hepatocellular carcinoma, Barbosa et al. shows that variants in the MHTFR, MTR, and MTRR genes correlate with decreased cobalamin and increased homocysteine levels in pregnant women, and Meisel et al. shows that MHTFR variants including MHTFR*2 do not result in reduced homocysteine levels and because analysis of additional genes allows for a more comprehensive health profile of the subject.
Claims 59 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Bagaev et al. in view of Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above, and further in view of Ma in view of Wolfram et al. as applied to claims 19, 24, 26, 37, 42, 44, 46, 47, 61, and 62 above, and further in view of Trimmer et al. (Cancer Biology & Therapy vol. 11, pages 383-394 (2011)) in view of Ighodaro et al. (Alexandria Journal of Medicine vol. 54, pages 287-293 (2018)).
Dependent claim 59 further recites a process of considering data of an antioxidation performance. Dependent claim 60 further recites a process of considering data of a category of genes including SOD2 and GPX.
Bagaev et al in view of Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above, and further in view of Ma in view of Wolfram et al. as applied to claims 19, 24, 26, 37, 42, 44, 46, 47, 61, and 62 above does not show considering data of a antioxidation performance genes which, as noted above, include SOD2 and GPX.
Trimmer et al. shows in the abstract and throughout that the SOD2 gene correlates with tumor suppression.
Ighodaro et al. shows in the abstract and throughout that the GPX gene correlates with antioxidant activity that oxidative stress and cellular damage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Bagaev et al in view of Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above, and further in view of Ma in view of Wolfram et al. as applied to claims 19, 24, 26, 37, 42, 44, 46, 47, 61, and 62 above by including analysis of genes SOD2 and GPX because Trimmer et al. shows that the SOD2 gene correlates with tumor suppression, and Ighodaro et al. shows that the GPX gene correlates with antioxidant activity that oxidative stress and cellular damage, and because analysis of additional genes allows for a more comprehensive health profile of the subject.
Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Bagaev et al in view of Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above, and further in view of Ma in view of Wolfram et al. as applied to claims 19, 24, 26, 37, 42, 44, 46, 47, 61, and 62 above, and further in view of Rebbeck in view of Nakayama et al. as applied to claims 55 and 56 above, and further in view of Heijer et al. in view of Dou et al. in view of Barbosa et al. in view of Meisel et al. as applied to claims 57 and 58, and further in view of Trimmer et al. in view of Ighodaro et al. as applied to claims 59 and 60.
The cumulative teachings of the applied references, as discussed in the above rejections, make claim 63 obvious and because analysis of additional genes allows for a more comprehensive health profile of the subject.
Applicant’s arguments, see pages 17-20, filed 14 November 2022, with respect to the rejections of claims 1, 2, 5, 6, 8-11, 15, 19, 24, 26, 27, 37, 42, 44-47, and 55-63 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of Bagaev et al. as detailed above.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714.The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S BRUSCA/Primary Examiner, Art Unit 1631